                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Joshua David Mosley,                           )          Civil Action No. 1:19-cv-01550-RMG
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )                         ORDER
                                               )
Correctional Officer Katina Scarcella,         )
                                               )
                                               )
                       Defendant.              )
~~~~~~~~~~~~~~-                                )
        Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 13) recommending that the Court dismiss the case with prejudice. For the reasons set

forth below, the Court adopts the R & R as the Order of the Court, and dismisses the case with

prejudice.

I.      Background

     Joshua David Mosley ("Plaintiff') is proceeding pro se and in forma pauper is. He filed this

action on May 29, 2019 alleging that pursuant to 42 U.S.C. § 1983, a violation of his civil rights

occurred. (Dkt. No. 1.) On June 4, 2019, the Magistrate Judge filed an Order and Notice giving

Plaintiff the opportunity to address and correct certain pleading deficiencies in his complaint

through the filing of an amended complaint. 1 (Dkt. No. 7.) Plaintiff filed an amended complaint

on June 14, 2019. (Dkt. No. 9.) In his amended complaint, Plaintiff alleges he is a pre-trial detainee

at the Cherokee County Detention Center. (Id. at 2.) He alleges that on May 4, 2019, Officer

Katina Scarcella ("Defendant") transferred $500 out of his account under false pretenses. (Id. at




1
 The Order and Notice noted Plaintiffs complaint failed to allege why South Carolina' s post-
deprivation remedy is inadequate or unavailable to him. (Dkt. No. 7 at 5.)


                                                   -1-
5.) Plaintiff asserts Defendant's actions are a violation of the Fourteenth Amendment and he seeks

$20,000. (Id. at 4, 6.) On June 19, 2019, the Magistrate Judge filed an R & R recommending the

Court dismiss Plaintiff's amended complaint for failure to state an actionable claim. (Dkt. No. 13

at 5-6.) On July 3, 2019, Petitioner filed timely objections to the R & R. (Dkt. No. 15.)

II.     Legal Standard

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge."

28 U.S.C. § 636(b)(l)(C). Where the plaintiff objects to the R & R, the Court "makes a de nova

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made." Id. Where the petitioner has not objected, the Court reviews the R &

R to "only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee's note. In the absence of objections, the

Court need not give any explanation for adopting the Magistrate Judge ' s analysis and

recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of

objection . . . we do not believe that it requires any explanation."). The Plaintiff filed objections

and the R & R is reviewed de nova.

III.   Discussion

       After thorough review of the R & Rand Plaintiff's timely objections (Dkt. No. 15), the

Court finds that the Magistrate Judge ably addressed the issues and correctly concluded that

Plaintiff's case should be dismissed.

       Plaintiff proceeds prose and informapauperis pursuant to 28 U.S.C. § 1915. After giving

Plaintiff's complaint appropriate liberal construction, it presents a Fourteenth Amendinent claim


                                                  -2-
for deprivation of property without due process. Yet, this claim must be dismissed because the

action fails to state a claim on which relief may be granted. See 28 U.S.C. 1915(e)(2)(B)(i-ii)

(giving the Court authority to dismiss complaint upon a finding the action fails to state a claim on

which relief may be granted or is frivolous or malicious.) First, the Magistrate Judge correctly

identified Plaintiffs claim does not allege Defendant acted pursuant to an established state

procedure. (Dkt. No. 13 at 5.) An actionable claim for relief pursuant to 42 U.S.C. § 1983 must

involve (1) a deprivation of any of Plaintiffs "rights, privileges, or immunities secured by the

[United States] Constitution and laws" and (2) by a "person" acting under "color of state law."

Gomez v. Toledo, 446 U.S. 635, 640 (1980); 42 U.S.C. § 1983. While an authorized, intentional

deprivation of property is actionable under the Due Process Clause, "an unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful post-

deprivation remedy is available for the loss." Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt

v. Taylor, 451 U.S. 527 541-42 (1981). Further, the Due Process Clause is not implicated by a

negligent act of an official causing unintended loss or injury to life, liberty or property. Daniels v.

Williams, 474 U.S. 327, 328 (1986). Since there is no allegation Defendant acted pursuant to a

state procedure and there is a meaningful post-deprivation remedy available, Plaintiffs § 1983

claim cannot proceed.

       Plaintiff contends that "South Carolina's post-deprivation remedy is unavailable because

he 'asked to file a civil suit and was told that [he] cannot."' (Dkt. No. 9 at 5.) On this point, the

Magistrate Judge correctly identified that the amended complaint does not allege why Plaintiff

may pursue his claim in this Court, but not pursue the state court post-deprivation remedy. (Dkt.

No. 13 at 5-6.) South Carolina law allows a prisoner to bring a civil action in state court for




                                                 -3-
recovery of personal property against prison officials who deprived them of property without state

authorization pursuant to § 15-69-10, et seq., which is considered a post-deprivation remedy

sufficient to satisfy due process requirements. See Mcintyre v. Portee, 784 F.2d 566, 567 (4th Cir.

1986). Plaintiffs amended complaint does not explain why this state court remedy is not available

or is inadequate to him. As such the amended complaint fails to state an actionable claim and is

subject to dismissal. 28 U.S.C. 1915 (e)(2)(B)(i-ii).

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 13) as the Order of the Court. Plaintiffs case is DISMISSED WITH PREJUDICE.

       AND IT IS SO ORDERED.




                                                        Richard Mark Gergel
                                                        United States District Court Judge

July <.Jp, 2019
Charleston, South Carolina




                                                 -4-
